Citation Nr: 1449203	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  10-44 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable rating for service-connected non-allergic rhinitis, formerly diagnosed as chronic sinusitis (hereinafter a respiratory disability).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1996 to September 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In April 2013, the Veteran testified before the undersigned Veterans Law Judge at a travel board hearing.  A transcript of the proceeding has been associated with the claims file.

In May 2014, the Board remanded the claim to allow for initial consideration of additional evidence by the RO and to obtain a clarifying medical opinion.  Following the remand, as instructed by the Board, the RO obtained outstanding VA medical records and forwarded the claims file to a VA examiner for an addendum opinion as to whether the Veteran suffered from rhinitis, sinusitis or both.  The Board finds that the RO complied with the remand directives and therefore, a new remand is not necessary to comply with the holding in Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  Evidence reflects diagnoses of non-allergic rhinitis, allergic rhinitis and acute sinusitis; the symptoms experienced by the Veteran appear within the rating criteria for sinusitis and the Board finds it appropriate to rate her service-connected respiratory symptoms as analogous to that disability as such approach is the most favorable.

2.  Throughout the appeal period, the Veteran's service-connected respiratory disability has been manifested by at least 3 episodes per year of facial pain, sinus headaches and discharge requiring treatment with nasal sprays and medications; incapacitating episodes marked by physician prescribed bed rest have not been shown; the evidence does not reflect the presence of nasal polyps or 50 percent obstruction of the nasal cavities at any time during the appeal period.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for a 10 percent rating, but no higher, for a service-connected respiratory disability have been met.  38 U.S.C.A. §§ 1155  5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.3, 4.97, Diagnostic Codes 6510 - 6514, 6522  (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The RO provided the Veteran pre-adjudication notice by letter dated in July 2009 explaining what information and evidence was needed to substantiate a claim for increased rating for the Veteran's service-connected disability, including what she needed to provide and what would be obtained by VA for chronic sinusitis under Diagnostic Code 6513; the code used to rate the Veteran's disability at that time.

The record also reflects that VA has made reasonable efforts to obtain all relevant records pertinent to the matters on appeal, including the Veteran's service treatment records and VA treatment records through September 2014.  The Veteran has not identified any outstanding medical evidence.  

The Veteran was afforded examinations in August 2009 and August 2012.  An addendum opinion was obtained following the Board's remand in July 2012.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds these examinations adequate as they were based on a physical examination of the Veteran and provided the medical information needed to address the rating criteria relevant to the issue on appeal.  

The Board notes evidence in the treatment records indicating that the Veteran's respiratory symptoms are episodic and are worse in the fall and winter months than in the summer when both her examinations took place.  The Board acknowledges the Court's decision in Ardison v. Brown, 6 Vet. App. 405, 408 (1994), a case which, like this one, involved the evaluation of a service-connected disorder which tended to fluctuate or to be cyclical in its manifestation of symptoms, i.e., a skin disorder which had "active and inactive stages" or was subject to remission and recurrence.  See also Bowers v. Derwinski, 2 Vet. App. 675, 676 (1992) ("it is the frequency and duration of the outbreaks and the appearance and virulence of them during the outbreaks that must be addressed").  The Board could remand the claim again to attempt to schedule the Veteran for an examination in the colder months; however, given the years of medical records showing the episodic pattern of the Veteran's sinus infections, the Board concludes that remand for another examination is unnecessary because there is enough medical evidence of record to make a rating determination at this time based on the overall record and history of the Veteran's respiratory disability without prejudice to the Veteran.

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of her claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Disability Ratings Generally

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10. 

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service- connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. §§ 3.102, 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board initially  notes that the Veteran's disability was originally rated as chronic sinusitis under Diagnostic Code (DC) 6513.  At the August 2009 and August 2012 VA examinations, the examiners did not identify sinusitis, although it showed up episodically in treatment records and on a CT scan in December 2010.  The examiner in August 2009 diagnosed allergic rhinitis and the examiner in August 2012 diagnosed non-allergic rhinitis.  In an August 2012 supplemental statement of the case, the RO changed the diagnosis of the Veteran's service-connected disability and the code under which it was rated to DC 6522, the code for allergic rhinitis.  Based on the diagnosis of non-allergic rhinitis in August 2012, the Veteran is currently receiving a noncompensable rating for non-allergic rhinitis by analogy pursuant to DC 6599-6522.  

Following review of the evidence, as discussed below, the Board finds consideration of the rating criteria for both sinusitis and rhinitis to be appropriate when considering what rating is most suitable in light of the Veteran's symptoms.

Diagnostic Codes 6510 through 6514 pertain to various types of sinusitis, each of which is rated pursuant to a general formula for sinusitis set forth in the rating schedule in DC 6514. This general rating formula applies in all circumstances in which VA is to evaluate the severity of sinusitis, no matter the particular diagnosis.  Under the general rating formula for sinusitis, a 10 percent disability rating is awarded for sinusitis manifested by one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or by three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent disability rating is awarded for sinusitis manifested by three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or by more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent disability rating is awarded for sinusitis following radical surgery with chronic osteomyelitis, or manifested by near constant sinusitis characterized by headaches, pain, and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries. An incapacitating episode of sinusitis is specifically defined in the regulations as one requiring bed rest and treatment by a physician.  See Note to DC 6514.

DC 6522 is the rating code for allergic or vasomotor rhinitis.  Under this code, the minimum 10 percent rating is warranted for allergic or vasomotor rhinitis without polyps, but with greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side.  The maximum 30 percent rating is warranted for allergic or vasomotor rhinitis with polyps.

III. Facts and Analysis

The RO granted service connection for chronic sinusitis in an April 2006 rating decision and assigned a noncompensable evaluation.  In July 2009, the Veteran filed a claim for an increased rating for her service-connected sinusitis and indicated she had begun seeking treatment at the Temple VA Medical Center in around April 2008.

A September 2008 record appearing to be from sick call at the Veteran's workplace indicated  she had complained of tooth and face pain over the past three days and had a history of sinus infections.  The assessment of acute sinusitis and the Veteran was prescribed medication and a nasal spray. In October 2008, the Veteran again reported symptoms of facial and tooth pain.  The previous diagnosis of acute sinusitis was noted and the assessment changed to chronic.  Medications were again prescribed and the dosage increased.  The Veteran sought follow up in November 2008 for a sinus infection.  The Veteran stated the prescribed medications were not helping.  Sinusitis was again assessed.  Another record from November 2008 indicated further follow-up and complaint of increased pain, pressure and tooth pain.  

The Veteran sought treatment again in March 2009 for severe sinus pain; it was indicated she had two to three sinus infections annually for the past 2 to 3 years.  A radiology report dated in March 2009 included results of 3 view of the sinuses based on the Veteran's complaints of facial and tooth pain.  It was indicated that the paranasal sinuses were clear and there was no evidence of sinusitis.

In August 2009, the Veteran underwent a VA examination in connection with her claim for an increased rating.  The Veteran described a problem related mostly to nasal obstruction.  She indicated her right nasal cavity was more obstructed that the left and she described recurrent right side headaches.   The Veteran indicated she had been treated with antibiotics on four occasions over the past year which included use of an inhaled nasal steroid.   A physical examination revealed somewhat inflamed nasal mucosa and enlargement of the bilateral inferior turbinates.  The examiner estimated approximately 30 percent nasal obstruction present involving each nasal cavity.  No nasal polyps were noted and there was no mucopus noted in the nose or nasal pharynx or crusting present.  The examiner diagnosed allergic rhinitis and commented that the symptoms appeared reasonably well controlled with current medications.

In a September 2009 rating decision, the RO continued the noncompensable evaluation for sinusitis.

In December 2009, the Veteran was seen by her employer for an upper respiratory infection.  A January 2010 VA treatment record indicated the Veteran's sinuses were draining badly and she was sneezing a lot.  She was prescribed a nasal spray.  In February 2010, the Veteran indicated she had been seen on sick call for her sinuses and was told her turbinoids were very swollen and medications were prescribed.  In May 2010, she complained of a stuffy nose that had lasted several months.  A notation of vasomotor rhinitis and sinusitis appear in the record.  In September 2010, a record revealed the Veteran had problems with allergies in the fall that continue through the spring.  It was indicated that her symptoms reportedly abated in late spring/early summer and returned in the fall.

In an October 2010 statement of the case, the RO continued the noncompensable rating for sinusitis primarily because the August 2009 VA examiner did not diagnose sinusitis and indicated, instead, that the Veteran's symptoms were allergic rhinitis.

Thereafter, the Veteran submitted the result of a CT scan of her sinuses taken in December 2010.  Ethmoid sinusitis was assessed with a mucous retention cyst in the left maxillary sinus.  The Veteran was prescribed medication to take three times a day for 10 days.  In a April 2011 record, the Veteran indicated she had been experiencing pressure in her face, pain in her teeth, coughing, green mucus and dried mucus around her nose upon waking up for about a week.  In July 2011, the Veteran indicated medications were not helping the pressure in her face and head.   In December 2011, the Veteran again reported pressure in her face with green mucus from the nose and when coughing.  

In June 2012, the Veteran had a hearing before a Decision Review Officer.    She indicated her medication had been changed at least three times to help with inflammation and to help her to breathe more easily.  She reported experiencing sinus infections and that during these she felt pressure in her face and her ears would begin to clog.  She indicated also that she experienced headaches "from the sinuses."  She related having purulent discharge that would be green to yellow for roughly two week periods.  She noted that her symptoms were the worst in the winter months, although she still experienced problems in the summer months.  She described the symptoms as being constant during the winter months and that she would take prescription medication to deal with a sinus infections and another infection would "come right back."

In August 2012, the Veteran underwent another VA examination.  The Veteran described a "constellation of symptoms" that included facial pressure, pain on top of the nose that shot into the head and eyes causing headache, a recurrent sensation of clogged ears as well as a sensation of water in ears when bending down, occasional nasal drainage and waking up tired.  The examiner diagnosed non-allergic rhinitis and found there was not a greater than 50% obstruction of the nasal passage on both sides; there was no complete obstruction on one side of the nose due to rhinitis; there was no permanent hypertrophy of the nasal turbinates; and there were no nasal polyps present.  The examiner considered the results of a CT scan taken in July 2012.  The examiner noted the indication of sinusitis symptoms and noted a mucus retention cyst within the left maxillary sinus.  Ethmoid sinusitis was no longer noted on the CT scan and the examiner concluded that the sinusitis in December 2010 had been acute.

In an August 2012 supplemental statement of the case, the RO changed the diagnosis of the Veteran's service-connected disability from sinusitis to non-allergic rhinitis and assigned a noncompensable rating because the medical evidence did not demonstrate symptoms necessary for a compensable rating.

At her April 2013 hearing before the Board, the Veteran argued that she was entitled to a higher rating under the code for sinusitis because she had received treatment and medication at least the minimum amount of times required for a compensable rating.  The Veteran indicated she had recurrent sinus infections that would last two weeks, resolve and within in a month or so recur again.

In May 2014, the Board remanded the claim for an addendum opinion to determine the proper diagnosis of the Veteran's symptoms and to explain, if possible, why sinusitis may have been previously misdiagnosed by other treatment providers.  In a July 2014, addendum opinion, it was noted that the symptoms of chronic allergic rhinitis are inflammation of the nasal mucous membrane and that symptoms include sneezing and runny and/or itchy nose, caused by irritation and congestion in the nose, all of which the Veteran illustrated.  The examiner also indicated that :

Chronic sinusitis would be defined as a sinus infection of greater than 12 weeks' duration that generally includes significant findings on CT sinus imaging.  The term 'sinusitis' is commonly used by lay people to describe recurrent or chronic nasal congestion and drainage that is, in reality, allergic rhinitis rather than chronic sinusitis.  

The examiner reviewed the CT scan results in July and August 2012 noting that there was no evidence at that time supporting a diagnosis of chronic sinusitis, but only chronic allergic rhinitis.

Upon review of the overall record during the course of the appeal period, the Board has considered all codes in the Rating Schedule pertaining to the respiratory system.  See 38 C.F.R. § 4.97, DCs 6502-6524 (2014).  Initially, the Board notes that the Veteran is currently rated for non-allergic rhinitis by analogy under the rating criteria for allergic rhinitis.  Under the criteria of DC 6522, the Veteran would not be entitled to a compensable rating because nasal polyps were not identified and there is no evidence showing greater than 50-percent obstruction of nasal passages on both sides or complete obstruction on one side.  Nonetheless, the extensive treatment the Veteran has sought for this disability and the evidence at her hearing in April 2013 that she was using leave from work to seek treatment indicates to the Board that considering her disability under the criteria for allergic rhinitis is arguably too restricting.  

Turning to other possible diagnostic codes under which to rate the Veteran's respiratory disorder, the Board recognizes that it does not appear the Veteran has a diagnosis of chronic sinusitis.  However, the evidence does show that she suffers at periods throughout the year from non-incapacitating episodes that affect her sinuses and include the symptoms of sinusitis that are listed in the rating criteria, specifically headaches, pain and discharge.  Based on this evidence, the Board finds it appropriate to rate the Veteran's service-connected respiratory disability as analogous to chronic sinusitis instead of analogous to allergic rhinitis.  

Pursuant to DC 6514, the evidence of record in this case supports a 10 percent rating based on the criteria for rating sinusitis because those symptoms are present as part of the Veteran's overall disability picture.  The medical evidence dating from 2008 forward demonstrates at least 3 instances per year of needing treatment for sinus symptoms, to include headaches, pain and discharge.  The Board is mindful that the Veteran has not shown incapacitating episodes because the evidence does not indicate bed rest prescribed by a physician.  For a higher rating of 30 percent, the evidence would have to demonstrate more than six non-incapacitating episodes per year; given that the Veteran's sinusitis has been shown to be acute and that during the spring and summer, although present, the symptoms are less prevalent, the Board finds that a 30 percent rating is not for application at this time.  In addition, review of the other diagnostic codes pertaining to the respiratory system does not reveal another code pursuant to which the grant of a higher disability rating would be appropriate.

III.  Extraschedular Considerations

The Board finds that the record does not reflect that the Veteran's respiratory disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis especially given that her symptoms appear in the schedular criteria used to rate sinusitis.  See 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 'governing norms' (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show that the Veteran has such an exceptional disability picture that the available schedular rating is inadequate.  As discussed above, there are higher ratings available under the diagnostic codes relating to the respiratory system, but the Veteran's disability is not productive of such manifestations.  Indeed, as mentioned, the Veteran's symptoms do appear in the rating schedule under DC 6514.  As such, it cannot be said that the available schedular evaluation for the disability is inadequate and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218   (1995).

Finally, a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been considered.  The evidence reflects that the Veteran is a VA employee and there is no indication that she is unable to sustain and follow substantially gainful employment on account of her service-connected disabilities.  Therefore, the Board finds that the issue of entitlement to a TDIU has not been reasonably raised by the record. 


ORDER

Entitlement to a 10 percent disability rating for non-allergic rhinitis with sinusitis is granted, subject to controlling regulations applicable to the payment of monetary benefits.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


